Per Curiam.

The facts stated -afford no ground of defence hi this action., ■ Wallis, pursued the strictly regular course, ip charge the endorsofs. If'the. agents megnt .to carry into effect the agreement with Wallis, they should have stood, ready to pay and take Up,the bill in London, when' if was. payable. They never tendered payment in London,, nor did- they do so* at Birmingham,. until the rights of-the parties were, fixed. Indeed, the .agreement-with Wallis was a nudum pactum the agents were not oompéllable ,to, pay at; any time* • When ’WctUOt-'Committed the dishonoured bill to the post office, it was uncertain whether the ag;ents'wóuld, or would not, choose to pay it; and when- they offered to- pay, it was Upon, a condition.-which it was impossible for him to. comply with, the delivery of the bill. The-jury gave the .value of the bilí at the rate of exchange at the time of notice to the endorsers, with'20 per cent* damages, on the nomb *325.nal amount of the bill, and interest on both sums from the same 'tíme: this was right.
Judgment for plaintiff, according to the verdict.